Citation Nr: 0016842	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether injuries received in a motor vehicle accident which 
occurred during active service on July 15, 1984, were 
incurred in line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1983 to May 1986.  
He was administratively separated prior to the expiration of 
his term of service for cause on the basis of a pattern of 
misconduct with a general discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision which 
denied service connection for six separate claimed 
disabilities, all on the basis that those disabilities 
resulted from a motor vehicle accident which the RO found was 
not in line of duty but due to the veteran's willful 
misconduct.  The RO issued an administrative decision 
supporting this determination in October 1998.  Rather than 
address six separate issues of entitlement to 
service-connected disability, the Board finds that this 
appeal must first address the underlying issue of whether 
injuries sustained in a motor vehicle accident on July 15, 
1984, were incurred in line of duty or whether they resulted 
from the veteran's willful misconduct.  


REMAND

For service related injuries to be considered service 
connected, they must result from disability which was 
incurred in and aggravated in line of duty in the active 
military service.  38 U.S.C.A. § 101(16).  An injury incurred 
during active military service "will be deemed to have been 
incurred in line of duty" unless such injury "was a result of 
the person's own willful misconduct" or, for claims filed 
after October 31, 1990, was a result of his abuse of alcohol 
or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).  
Further, a service department finding that injury, disease or 
death occurred in line of duty will be binding on VA "unless 
it is patently inconsistent with the requirements of laws 
administered by the [VA]."  38 C.F.R. § 3.1(m).  Willful 
misconduct is defined as "an act involving conscience wrong-
doing or known prohibited action," and "will not be 
determinative unless it is the proximate cause of injury...."  
38 C.F.R. § 3.1(n).  

In reviewing the rules applicable to line of duty 
determinations for VA purposes, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, assuming that the 
claimant was indeed in the active military service, these 
laws and regulations create an initial presumption in favor 
of a finding of line of duty.  If an exception to this 
presumption is found to exist on the basis of willful 
misconduct, VA must establish that denial of the claim is 
justified by a preponderance of the evidence.  In evaluating 
the evidence for and against the claim, VA must conduct its 
review mindful of the statutory presumption in the veteran's 
favor.  See Smith v. Derwinski, 2 Vet. App. 241 (1992).  

The Court in this and subsequent cases has made it fairly 
clear that a VA administrative decision which does not 
recognize the initial presumption in favor of a finding of 
line of duty is inadequate.  No such presumption is discussed 
in the RO's October 1998 administrative decision.  Second, 
while that decision contained a recitation of the applicable 
laws and regulations, that decision did not point out that a 
service department "finding" that injury occurred in line of 
duty will be binding on VA unless it is "patently 
inconsistent with the requirements of laws administered" by 
VA.  This provision was also not adequately addressed in the 
RO's administrative decision.  As an aside, the Board notes 
that the Air Force Form 348 Line of Duty Determination Form 
on file in this case contains only an initial informal 
finding by the director of base medical services of duty 
status and that no actual formal line of duty investigation 
and determination was ever thereafter conducted.  

This is curious in light of the veteran's testimony before 
the undersigned that he was, subsequent to this accident, 
referred to trial by special court-martial where he was 
convicted of "vehicular manslaughter" in conjunction with 
this motor vehicle accident.  He testified that he was 
subsequently sentenced to six months jail, total forfeitures, 
and reduction to the lowest enlisted grade but no bad conduct 
discharge (BCD) was awarded.  No record of trial or court-
martial proceedings is included in the claims folder for 
review.  While verbatim transcripts for non-BCD special 
court-martials may not have been required, such transcript 
may have been created at the request of the convening 
authority and, in any event, a summarized record of trial 
should exist on file with the Air Force Judiciary and such 
records should be obtained for consideration in this case.  

Additionally, it would be extremely useful to obtain a copy 
of the police accident report in this case.  Based upon the 
facts and circumstances presented in the veteran's testimony, 
it appears likely that this case was initially investigated 
by civilian police of the Federal Republic of Germany.  Since 
at least one German citizen's death apparently occurred as a 
result of this accident, it seems possible that an accident 
report and/or investigation would be maintained on file with 
the local German police division which initially investigated 
the accident or with the Air Force Security Police Squadron 
who subsequently investigated this accident.  The key 
question presented in this case is whether the veteran's 
documented consumption of alcohol prior to the motor vehicle 
accident was actually the "proximate cause" of the veteran's 
injuries.  This evidence to be obtained would likely assist 
in answering that question.  

Finally, the Board notes that the veteran's DD Form 214 
reveals that he was separated for cause in accordance with 
AFR 39-10, for a pattern of misconduct, with a general 
discharge, made effective in May 1986, almost two years after 
the motor vehicle accident in question in this case.  The 
administrative discharge for a pattern of misconduct likely 
included consideration of the events leading to his special 
court-martial conviction as one element of the "pattern of 
misconduct" so it would also be useful for the RO to attempt 
to obtain all service personnel records for the veteran, 
especially records concerning his administrative separation 
for cause.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should offer the veteran the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of his claim that the injuries 
incurred during service in July 1984 were 
in fact in line of duty and not due to 
his own willful misconduct.  

2.  A military records specialist at the 
RO should direct an inquiry to the USAF 
Judiciary at "AFLSA/JAJM - 112 Luke 
Avenue, Room 343 - Bolling Air Force Base 
20332-8000 - Attn: Ms. Janet Mishler," 
to request a copy of the record of the 
veteran's trial by special court-martial 
conducted in Germany in 1984.  The letter 
should identify the full name and social 
security number of the veteran and 
explain that the request is made based on 
the veteran's claim for VA benefits and 
the need to determine line of 
duty/misconduct status.  The general 
court-martial convening authority at that 
time was 17th Air Force (now 3rd Air 
Force).  The request should ask for a 
copy of a verbatim transcript if one is 
available, or alternatively, a summarized 
record of trial, or alternatively a 
promulgating order, together with copies 
of all evidence that might be associated 
with such records.  

Additionally, the military records 
specialist should send a formal request 
to the National Records Personnel Center 
for a complete copy of all of the 
veteran's service personnel records, to 
include a copy of the promulgating order 
for his special court-martial and all 
records created in conjunction with the 
veteran's administrative separation for a 
pattern of misconduct in 1986.

Finally, the records specialist should 
send a request for information to the 
"Commanding Officer - Traffic 
Investigation Division, U.S. Forces 
Police - Kaiserslautern, Germany" (or 
its successor unit) (identifying the 
veteran by name and social security 
number) asking that agency to search for 
and produce copies of all investigatory 
records which were created in conjunction 
with the veteran's motor vehicle accident 
on Highway B-270, Kms 0.4, one half mile 
south of Hohenecken, Germany. on July 15, 
1984.  A copy of the DA Form 3975 which 
is already on file should be sent with 
this request (after masking all other 
social security numbers identified but 
the veteran's).  The copies of the 
enclosures listed on that form (1-DA 
Form 3946, and one diagram) should also 
be requested.  The request should also 
ask for a copy of the original 
investigation report which was likely 
completed by civil police of the then-
Federal Republic of Germany.  If the 
original investigation report of the 
German Police is not available, the 
request should ask whether that office 
might be able to obtain a copy of such 
investigation report directly from the 
German Police authority which had 
responsibility for conducting the 
investigation.  

The records specialist should take care 
to annotate in the veteran's claims 
folder all efforts made in complying with 
the development requested in this 
paragraph.  

3.  After completion of the above 
development to the extent practicable, 
the RO should again address the issue 
presented on appeal.  In so doing, the RO 
is requested to create another 
administrative line of duty determination 
decision which clearly addresses the 
issues raised above including the 
presumption that injuries are incurred in 
line of duty and the fact that a service 
physician noted that the veteran's 
injuries were incurred of line of duty 
precluding the conduct of any further 
formal line of duty investigation, and 
which addresses all additional facts 
discovered through development on appeal.  
Finally, this decision should directly 
address the key question presented as to 
whether misconduct, including alcohol 
intoxication, is shown by a preponderance 
of the evidence to be the proximate cause 
of the veteran's injuries sustained in 
the July 1984 motor vehicle accident.  If 
that new administrative decision is not 
favorable to the veteran, the RO should 
then issue a supplemental statement of 
the case to the veteran and his 
representative and they should be given 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

